Citation Nr: 1501129	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the proceeding is associated with the claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reason for Remand: To schedule the Veteran for a VA examination.

The Veteran contends that service connection for PTSD is warranted because of the way his experiences in Vietnam currently affect him.  He reports sleep disturbances, to include recurrent nightmares.  In addition, he reports feelings of detachment and trouble concentrating that he believes are a result of his experiences in Vietnam between September 1967 and September 1968.

The Veteran's Military Operational Specialty was as a cook and he reported bringing c-rations and food to soldiers outside the perimeter and sometimes standing guard through the night in a combat zone.  Personnel records indicate that the Veteran was awarded a Bronze Star Medal in recognition of his service.

The Veteran initially underwent a Mental Health evaluation in June 2007.  He indicated experiencing changes in his sleep patterns and that he had war related nightmares every 3 months.  He indicated having witnessed Korean allies beheading the Viet Cong.  

In August 2010, the Veteran filed a claim for service connection for PTSD and sought treatment indicating that he was "having dreams" and that his wife told him he would wake her up in the middle of the night yelling.  No diagnosis was rendered, but, the Veteran was referred for a VA examination in September 2010.  The VA examiner reviewed the claims file and noted that the Veteran had not sought medical care or enrolled for healthcare until after he married in 2008.  Sleep impairment was noted and the Veteran indicated he would jump, yell and pull the blankets to the floor during the night, although the Veteran indicated he was not aware of these actions.  The examiner recognized recurrent distressing dreams, feelings of detachment from others and difficulty concentrating.  In addition, the examiner noted the Veteran did not like anyone walking behind him.  Following a low score on the Montreal Cognitive Assessment, the examiner diagnosed pre-senile dementia and parasomnia, NOS.  The examiner determined the Veteran did not have PTSD that satisfied the DSM-IV criteria.

The VA examiner did not make clear whether parasomnia, NOS is a psychiatric disability or whether the Veteran's symptoms are representative of some other psychiatric disability even if they do not support a diagnosis of PTSD.  The Board finds that there is insufficient evidence to decide the claim and therefore, it must be remanded for further development.

On remand, the RO should schedule the Veteran for a VA examination to specifically consider the existence and etiology of any acquired psychiatric disorders and provide an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder was incurred in service or is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  After records are obtained to the extent available, schedule the Veteran for a VA examination with a licensed psychologist or psychiatrist in order to ascertain the nature and etiology of any diagnosed psychiatric disabilities. 

The claims file should be made available for review, and the examination report should reflect that such review occurred. 

The examiner should provide an opinion as to whether any diagnosed acquired psychiatric disorder is causally or etiologically related to active duty, to include the Veteran's reported experiences in Vietnam that have led to recurrent nightmares.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

